Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 22, 29, 30, 32-38 and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
 Schneider et.al., (Pat. 8793011) disclose (Col. 1, lines 25-34, where detection of the load cycles of transfer cranes in which the start and the end of a cycle is detected on the exceeding or the falling below of a fixed load threshold via a tared weight of the load suspension means. The crane operator furthermore has to input a trigger threshold, with the load mass being detected and being defined as a load weight of the load cycle when said trigger threshold is crossed. A slew angle of the crane is in this respect used as the trigger threshold) and (Col. 5, lines 10-20, where positive load change is in this respect advantageously detected by the load change detection when the output signal of the lifting force measurement apparatus exceeds the weight of the load suspension means by a preset value. A negative load change is in contrast advantageously recognized when the output signal of the lifting force measurement apparatus again approaches the weight of the load suspension means up to the preset value) e.g., Schneider disclose the limitation of  “detect a change or perturbation of at least one parameter relating to the at least one hanging payload, the at least one parameter comprising a force applied from the payload to detect  a change in the applied force from  the payload when the payload shifts more than a threshold amount”, but Schneider does not disclose the a force applied from the payload on the plurality of sensors comprising force transducers.
Koyama et.al., (US Pub.20190113922) disclose a computation device configured to determine a position and change in position of the at least one payload, wherein a position of the payload includes a location and orientation of the payload (para [0048], where a payload is coupled to another object (e.g., a movable object such as a UAV, a stationary object, or a living subject) using a carrier that controls the position and/or orientation (attitude) of the payload).
Winn et.al., (US Pub.20150336671) disclose (para [0022], where UAV operation data preferably includes any data relevant to UAV operation; e.g., air speed, heading, ground speed, position, orientation, camera data, air temperature data, actuator status, sensor data, payload data). 
Youmans (Pat.9946267) disclose a payload support configured for positioning at a bottom of a flight vehicle for supporting at least one hanging payload (Fig. 2, 3A, #210,Fig. 3B, 3C, 6 where Col. 8, lines 5-16, where sensors 230 may also be a part tensile coupling mechanisms 240; the flight device comprises the platform, see on Figures 3a-c and further Col. 7, lines 56-65, where FIG. 3A-3C, the platform 212 hangs below or slightly below the fixed portion 220, whereas in other embodiments (such as for example in FIG. 4), the platform 212 comprising at least part of the non-fixed portion may be positioned level with, or on top of, the fixed frame 220).
Buchnueller (Pat.10647427) disclose Fig. 1A, UAV 100, aerial vehicle with delivering item 140 (package), which hang on the aerial vehicle. Also, aerial vehicle comprises the tension detector 290 and pressure sensors, which sense the tension on the tether 132. 
Chaudary (US Pub.20150331427) disclose a quadrotor or other vertical lift aerial vehicle measures an angle of a payload slung from the quadrotor relative to a body of the quadrotor (Abstract, Figures 1, 2A-2C).
Bogat (Pat.7040455) a plurality of sensors attached to the payload support, the plurality of sensors comprising force transducers, configured to detect a change or perturbation of at least one parameter relating to the at least one object payload, the at least one parameter comprising a force (Figure 2, 30a-30d, Col. 4, lines 9-16, where the weight sensors 34a 34d that are mounted proximately to the undersurface of checkout area 30A so that displacement of the surface of area 30A caused by items placed on its surface causes a sensor to sense a force and to measure a weight. Preferably, for a rectangular checkout area, the sensors are load cells, although known weight measuring sensors and transducers may be used), e.g., Bogat disclose the force transducers on the checkout area and weight determining a location on the tracking items where items placed on the checkout area, but the checkout area with tracking items is not hang on the flying vehicle.




 The closest prior art of the record alone or in combination does not teach or render obvious:

“the force transducers further configured in a pattern so as to measure to detect a change in the applied force from the payload when a cargo or the payload shifts more than a threshold amount, 
a change in position, of the at least one payload based on the force detected at the plurality of sensors, wherein a position of the payload includes a including location and orientation of the payload” when used for a flight vehicle wherein the apparatus is positioned within and as a part of a payload holding area of the flight vehicle, where the payload is a hanging payload.

Regarding Claim 34: 
Youmans (Pat.9946267) disclose flighting vehicle carrying a payload, a payload area for a hanging payload (Fig. 2, 3A, #210,Fig. 3B, 3C, 6 where Col. 8, lines 5-16, where sensors 230 may also be a part tensile coupling mechanisms 240; the flight device comprises the platform, see on Figures 3a-c and further Col. 7, lines 56-65, where FIG. 3A-3C, the platform 212 hangs below or slightly below the fixed portion 220, whereas in other embodiments (such as for example in FIG. 4), the platform 212 comprising at least part of the non-fixed portion may be positioned level with, or on top of, the fixed frame 220).
Buchnueller (Pat.10647427) disclose Fig. 1A, UAV 100, aerial vehicle with delivering item 140 (package), which hang on the aerial vehicle. Also, aerial vehicle comprises the tension detector 290 and pressure sensors, which sense the tension on the tether 132. 
Chaudary (US Pub.20150331427) disclose a quadrotor or other vertical lift aerial vehicle measures an angle of a payload slung from the quadrotor relative to a body of the quadrotor (Abstract, Figures 1, 2A-2C).
Koyama et.al., 8(US Pub.20190113922) disclose detection portion configured to detect a location of at least one payload;
 a computation device configured to determine a position and change in position of the at least one payload based on the force detected at the plurality of sensors, wherein a position of the payload includes a location and orientation of the payload (para [0048], where a payload is coupled to another object (e.g., a movable object such as a UAV, a stationary object, or a living subject) using a carrier that controls the position and/or orientation (attitude) of the payload).
Yamashita et.al.,  (US Pub.20170123063) disclose a plurality of sensors, comprising one or more electromagnetic wave detection sensors  and one or more a camera optical sensors, the plurality of sensors configured to point and to detect a change or perturbation of at least one parameter comprising is a distance of the at least one payload to at least one of plurality of sensors (para [0040], where laser distance measuring device that measures distance based on an electromagnetic wave, and that the housing 120 has a built-in stereo camera that measures distance based on imaging).
Overbeck et.al., (US Pub.20180208312) disclose the plurality sensors is positioned in a formation to cover the area within a sum of fields of view of the sensors (Claim 28, where a portion of each camera view of the set of camera views, the portion of each camera view associated with the portion of the view, the characteristic of the ray determined based on a sum of the product of characteristics of the portions of the camera views and associated contribution factors).

The closest prior art of the record does not teach or render obvious:

“electromagnetic wave detection sensors and /or camera optical sensors (for the flying vehicle with payload holding area for a hanging load) further configured to point downward toward the hanging payload and to detect a change or perturbation of at least one parameter comprising a distance of the at least one payload to at least one of the plurality of sensors,  the plurality of sensors further configured to cover a space in which the at least one payload may be located within a sum of fields of view of the plurality of sensors;
a change in position, of the at least one payload based on the parameter detection by the plurality of sensors, wherein a position of the payload includes a location and orientation of the payload.”

Claims 22, 29, 30, 32-38 and 40-43 are allowed due to their dependency on claims 1 and 34 correspondently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862